DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the monitored first vehicle parameter” in lines 9-10. It is unclear if “the monitored first vehicle parameter” references the “first vehicle drive parameter” in claim 1 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that the “monitored first vehicle parameter” in lines 9-10 refers to the monitored “first vehicle drive parameter” introduced in claim 1 line 4.	
Regarding claims 2-13, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above.
	
Regarding claim 2, the claim recites the limitation “the monitored vehicle parameter” in line 3. It is unclear if “the monitored vehicle parameter” references “the monitored first vehicle drive parameter” in claim 1 line 2 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored vehicle parameter” in claim 2 line 3 refers to the “first vehicle drive parameter” introduced in claim 1 line 2.
Regarding claim 2, the claim recites the limitation “the monitored vehicle parameter” in line 6. It is unclear if “the monitored vehicle parameter” references “the monitored first vehicle drive parameter” in claim 1 line 4 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored vehicle parameter” in claim 2 line 6 refers to the “first vehicle drive parameter” introduced in claim 1 line 4.
Regarding claims 3-5, these claims depends from claim 2 and is therefore rejected for the same
reason as claim 2 above, as they do not cure the deficiencies of claim 2 noted above.
Regarding claim 6, the claim recites the limitation “the monitored first vehicle parameter” in line 1. It is unclear if “the monitored first vehicle parameter” references “the monitored first vehicle drive parameter” in claim 1 line 2 or “the monitored first vehicle drive parameter” in claim 1 line 4, or if it introduces another separate element. It is also unclear whether “the monitored first vehicle parameter” is monitored during the first manual operation or the second manual operation. For the purpose of examination, Examiner has adopted the understanding that “the monitored first vehicle parameter” in claim 6 line 1 refers to the “first vehicle drive parameter during a first manual operation of the vehicle” introduced in claim 1 lines 2-3.
Regarding claims 7-12, these claims depends from claim 6 and is therefore rejected for the same reason as claim 6 above, as they do not cure the deficiencies of claim 6 noted above.
	
Regarding claim 7, the claim recites the limitation “concurrently monitoring a second vehicle drive parameter during the first manual operation and the second manual operation” in lines 2-4. It is unclear what is being monitored concurrently – Is the first vehicle drive parameter and the second vehicle drive parameter being monitored concurrently? For the purpose of examination, Examiner has adopted the understanding that the first vehicle drive parameter and the second vehicle drive parameter are being monitored concurrently. 
Regarding claims 8-12, these claims depends from claim 7 and is therefore rejected for the same reason as claim 7 above, as they do not cure the deficiencies of claim 7 noted above.
Regarding claim 8, the claim recites the limitation “the monitored second vehicle parameter” in lines 3-4. It is unclear if “the monitored second vehicle parameter” references “the monitored second vehicle drive parameter” in claim 7 line 2 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored second vehicle parameter” in claim 8 lines 3-4 refers to “the monitored second vehicle drive parameter” introduced in claim 7 line 2.
Regarding claims 9-12, these claims depends from claim 8 and is therefore rejected for the same reason as claim 8 above, as they do not cure the deficiencies of claim noted above. 	 
Regarding claim 14, the claim recites the limitation “the monitored first vehicle parameter” in lines 12-13. It is unclear if “the monitored first vehicle parameter” references “the monitored first vehicle drive parameter” in claim 14 line 7 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored first vehicle parameter” in claim 14 lines 12-13 refers to “the monitored first vehicle drive parameter” introduced in claim 14 line 7.
Regarding claims 15-26, these claims depends from claim 14 and is therefore rejected for the same reason as claim 14 above, as they do not cure the deficiencies of claim 14 noted above. 	 
Regarding claim 15, the claim recites the limitation “the monitored vehicle parameter” in line 3. It is unclear if “the monitored vehicle parameter” references “the monitored first vehicle drive parameter” in claim 14 line 5 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored first vehicle parameter” in claim 15 line 3 refers to “the monitored first vehicle drive parameter” introduced in claim 14 line 5.
Regarding claim 15, the claim recites the limitation “the monitored vehicle parameter” in line 6. It is unclear if “the monitored vehicle parameter” references “the monitored first vehicle drive parameter” in claim 14 line 7 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored vehicle parameter” in claim 15 line 6 refers to “the monitored first vehicle drive parameter” introduced in claim 14 line 7.
Regarding claims 16-18, these claims depends from claim 15 and is therefore rejected for the same reason as claim 15 above, as they do not cure the deficiencies of claim 15 noted above. 	 
Regarding claim 19, the claim recites the limitation “the monitored first vehicle parameter” in line 1. It is unclear if “the monitored first vehicle parameter” references “the monitored first vehicle drive parameter” in claim 14 line 5 or “the monitored first vehicle drive parameter” in claim 14 line 7, or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that “the monitored vehicle parameter” in claim 19 line 1 refers to “the monitored first vehicle drive parameter during a first manual operation of the vehicle” introduced in claim 14 lines 5-6.
Regarding claims 20-25, these claims depends from claim 19 and is therefore rejected for the same reason as claim 19 above, as they do not cure the deficiencies of claim 19 noted above. 	 
Regarding claim 20, the claim recites the limitation “concurrently monitoring a second vehicle drive parameter during the first manual operation and the second manual operation” in lines 3-5. It is unclear what is being monitored concurrently – Is the first vehicle drive parameter and the second vehicle drive parameter being monitored concurrently? For the purpose of examination, Examiner has adopted the understanding that the first vehicle drive parameter and the second vehicle drive parameter are being monitored concurrently. 
Regarding claims 21-25, these claims depends from claim 20 and is therefore rejected for the same reason as claim 20 above, as they do not cure the deficiencies of claim 20 noted above. 	 
Regarding claim 21, the claim recites the limitation “the monitored second vehicle parameter” in lines 4-5. It is unclear if “the monitored second vehicle parameter” references “the monitored second vehicle drive parameter” in claim 20 line 3 or if it introduces another separate element. For the purpose of examination, Examiner has adopted the understanding that the “the monitored second vehicle parameter” in claim 21 lines 4-5 refers to “the monitored second vehicle drive parameter” introduced in claim 20 line 3.
Regarding claims 22-25, these claims depends from claim 21 and is therefore rejected for the same reason as claim 21 above, as they do not cure the deficiencies of claim 21 noted above. 	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 9547945 B2) in view of Laws (US 20120123614 A1). 

Regarding claim 1, McCabe teaches a method for operating a materials handling vehicle comprising: monitoring, by a controller, a first vehicle drive parameter during a first manual operation of the vehicle by an operator (McCabe, Cols. 3-5 Lines 15-13 “For systems using video cameras or dead reckoning guidance techniques, the industrial vehicle is taught each path by manually driving the vehicle while the GANS 13 “learns” the path… various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10” [first vehicle drive parameter is mapped to acceleration]); monitoring, by the controller, the first vehicle drive parameter during a second manual operation of the vehicle by the operator (McCabe, Col. 5 Lines 1-13 “Various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10” AND Col. 8 Lines 54-64 “Eventually a second operator steps onboard and places the industrial vehicle 214 into manual mode”); receiving, by the controller after the first manual operation of the vehicle and the second manual operation of the vehicle, a request to implement a semi-automated driving operation (McCabe, Cols. 11-12 Lines 17-4 “A person can direct the operation of the industrial vehicle 10 from the asset management computer 104 by manipulating the keyboard 108 and the joystick 109 input devices. Initially the person enters a command that causes the industrial vehicle to terminate the autonomous mode and commence the remote control mode”).  
McCabe does not teach calculating, by the controller, a first weighted average based on the monitored first vehicle drive parameter during the first manual operation of the vehicle and the monitored first vehicle parameter during the second manual operation of the vehicle; and based at least in part on the calculated first weighted average, controlling, by the controller, implementation of the semi-automated driving operation.
Laws teaches calculating, by the controller, a first weighted average based on the monitored first vehicle drive parameter during the first manual operation of the vehicle and the monitored first vehicle parameter during the second manual operation of the vehicle (Laws, Pages 4-5, Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344”); and based at least in part on the calculated first weighted average, controlling, by the controller, implementation of the semi-automated driving operation (Laws, Pages, 4-5 Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344” AND Page 6, Paragraph 0072-0073, “The task manager 332 also optimizes motion control by updating the vehicle behavior model 504 with recent vehicle performance as explained further below. The vehicle behavior model 504 includes various attributes associated with the industrial vehicle being controlled, such as a maximum acceleration, a maximum deceleration” AND Fig. 4 [task manager (332), emulation module (314)],  Fig. 5 [task manager (332), vehicle behavior model (504)]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe with calculating a first weighted average and implementing a semi-automated driving operation based on the first weighted average of Laws in order to remotely control an industrial vehicle. Calculating the first weighted average based on the first vehicle drive parameter means obtaining an average acceleration based on the monitored acceleration during the first and second manual operation of the vehicle. This average acceleration is then used to implement a semi-autonomous operation of the forklift. By using the calculated average acceleration, the forklift is able to perform repetitive tasks without the need of an operator. As stated in Laws, “The task manager 332 also optimizes motion control by updating the vehicle behavior model 504 with recent vehicle performance as explained further below. The vehicle behavior model 504 includes various attributes associated with the industrial vehicle being controlled, such as a maximum acceleration, a maximum deceleration” (Laws, Page 6, Paragraphs 0072-0073).  

Regarding claim 6, the combination of McCabe and Laws, as applied to claim 1 above, teaches the monitored first vehicle parameter corresponds to a first direction of travel of the vehicle (Laws, Page 5, Paragraph 0055-0056, “The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344 as explained further below”). 

Regarding claim 14,  McCabe teaches a system for operating a materials handling vehicle comprising: a memory storing executable instructions; and a processor in communication with the memory, wherein execution of the executable instructions by the processor causes the processor to (Col. 3 Lines 39-67 “a control system 20 onboard the industrial vehicle 10. The control system 20 comprises a 40 vehicle controller 21 which is a microcomputer based device that includes memory 24, analog to digital converters, and input/output circuits. The vehicle controller 21 executes a software program that responds to commands from either operator controls 17 or the GANS 13 and operates vehicle 45 components that propel the industrial vehicle and handle loads being transported”); monitor a first vehicle drive parameter during a first manual operation of the vehicle by an operator (McCabe, Cols. 3-5 Lines 15-13 “For systems using video cameras or dead reckoning guidance techniques, the industrial vehicle is taught each path by manually driving the vehicle while the GANS 13 “learns” the path… various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10” [first vehicle drive parameter is mapped to acceleration]); monitor the first vehicle drive parameter during a second manual operation of the vehicle by the operator (McCabe, Col. 5 Lines 1-13 “Various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10” AND Col. 8 Lines 54-64 “Eventually a second operator steps onboard and places the industrial vehicle 214 into manual mode”); receive, after the first manual operation of the vehicle and the second manual operation of the vehicle, a request to implement a semi-automated driving operation (McCabe, Cols. 11-12 Lines 17-4 “A person can direct the operation of the industrial vehicle 10 from the asset management computer 104 by manipulating the keyboard 108 and the joystick 109 input devices. Initially the person enters a command that causes the industrial vehicle to terminate the autonomous mode and commence the remote control mode”).  
McCabe does not teach calculating, by the controller, a first weighted average based on the monitored first vehicle drive parameter during the first manual operation of the vehicle and the monitored first vehicle parameter during the second manual operation of the vehicle; and based at least in part on the calculated first weighted average, controlling, by the controller, implementation of the semi-automated driving operation.
Laws teaches calculating a first weighted average based on the monitored first vehicle drive parameter during the first manual operation of the vehicle and the monitored first vehicle parameter during the second manual operation of the vehicle (Laws, Pages 4-5, Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344”); and control implementation of the semi-automated driving operation based at least in part on the calculated first weighted average (Laws, Pages 4-5, Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344” AND Page 6, Paragraph 0072-0073, “The task manager 332 also optimizes motion control by updating the vehicle behavior model 504 with recent vehicle performance as explained further below. The vehicle behavior model 504 includes various attributes associated with the industrial vehicle being controlled, such as a maximum acceleration, a maximum deceleration” AND Fig. 4 [task manager (332), emulation module (314)],  Fig. 5 [task manager (332), vehicle behavior model (504)]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe with calculating a first weighted average and implementing a semi-automated driving operation based on the first weighted average of Laws in order to remotely control an industrial vehicle. Calculating the first weighted average based on the first vehicle drive parameter means obtaining an average acceleration based on the monitored acceleration during the first and second manual operation of the vehicle. This average acceleration is then used to implement a semi-autonomous operation of the forklift. By using the calculated average acceleration, the forklift is able to perform repetitive tasks without the need of an operator. As stated in Laws, “The task manager 332 also optimizes motion control by updating the vehicle behavior model 504 with recent vehicle performance as explained further below. The vehicle behavior model 504 includes various attributes associated with the industrial vehicle being controlled, such as a maximum acceleration, a maximum deceleration” (Laws, Page 6, Paragraphs 0072-0073).  

Regarding claim 19, the combination of McCabe and Laws, as applied to claim 14 above, teaches the monitored first vehicle parameter corresponds to a first direction of travel of the vehicle (Laws, Page 5, Paragraph 0055-0056, “The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344 as explained further below”). 

Claims 2-5, 13, 15-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Laws, as applied to claims 1 and 14 above, and further in view of Akella (US 11126178 B2).

	Regarding claim 2, the combination of McCabe and Laws, as applied to claim 1 above, does not teach calculating the first weighted average comprises: calculating a first component of the first weighted average by applying a first weight value to a first processed value related to the monitored vehicle parameter during the first manual operation of the vehicle; calculating a second component of the first weighted average by applying a second weight value to a second processed value related to the monitored vehicle parameter during the second manual operation of the vehicle; and calculating the first weighted average based on the calculated first and second components.
Akella teaches calculating the first weighted average comprises: calculating a first component of the first weighted average by applying a first weight value to a first processed value related to the monitored vehicle parameter during the first manual operation of the vehicle; calculating a second component of the first weighted average by applying a second weight value to a second processed value related to the monitored vehicle parameter during the second manual operation of the vehicle; and calculating the first weighted average based on the calculated first and second components (Akella, Col. 18, Lines 35-61, “Additionally, the drive module(s) 214 can include a drive module controller which can receive and preprocess data from the sensor system(s) and to control operation of the various vehicle systems” AND Col. 22, Lines 35-50, “the control determination system 120 can determine the control acceleration as a weighted average of each of the acceleration commands 118” AND Fig. 1 (Elements 112, 114, 118, and 120)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe and Laws with calculating a weighted average based on the first vehicle drive parameter during the first and second manual operations of the vehicle of Akella in order to control a vehicle’s acceleration automatically. After the first and second manual operations, acceleration data is acquired. This acceleration data is then averaged and used to automatically control the acceleration of a vehicle. Averaging the acceleration gives a more stable automatic control of the acceleration of the vehicle. This weighted average can then be used to control the acceleration of the vehicle. As stated in Akella, “Accordingly, at 310, the control determination system 120 can determine an acceleration for the controlling the vehicle 102, e.g., based on the acceleration commands. In some examples, the control determination system 120 can determine the control acceleration as a weighted average of each of the acceleration commands 118. At 312, the vehicle 102 can be controlled according to the acceleration determined by the control determination system 120” (Akella, Col. 22, Lines 42-50).  

	Regarding claim 3, the combination of McCabe, Laws, and Akella, as applied to claim 2 above, teaches the first weight value is different than the second weight value (Akella, Cols. 13-14, Lines 59-15, “In some implementations, the controller may have predetermined gains, e.g., which may be higher than a gain associated with other controllers. In other examples, the “assertive” instruction may indicate to the command controller(s) 232 and/or the control determination system 234 to assign a higher weight to the request/acceleration command”).  

	Regarding claim 4, the combination of McCabe, Laws, and Akella, as applied to claim 2 above, teaches the second weight value is larger than the first weight value (Akella, Cols. 13-14, Lines 59-15,  “In some implementations, the controller may have predetermined gains, e.g., which may be higher than a gain associated with other controllers. In other examples, the “assertive” instruction may indicate to the command controller(s) 232 and/or the control determination system 234 to assign a higher weight to the request/acceleration command”). 
	
	Regarding claim 5, the combination of McCabe and Laws does not teach the second manual operation of the vehicle occurs closer in time than the first manual operation to receiving the request to implement the semi-automated driving operation. 
The combination of McCabe and Laws teaches first and second manual operations where a first component of the first weighted average is calculated from a weight of the first manual operation and the second component of the first weighted average is calculated from a weight of the second manual operation (see the rejections of claims 2-4 above). 
Akella teaches that the first weight value is different from the second weight value (see the rejections of claims 2-4 above). 
It would have been obvious to one of ordinary skill in the art at the time of filing to pursue changing the variability of acceleration weights in a first and second manual operation of an industrial vehicle. Regarding an autonomous forklift, it requires monitoring acceleration rates during manual operation in order to determine an acceleration rate during automatic operation. To determine this acceleration rate, more weight is given to the second manual operation because the acceleration should be more correct as time passes.  As Akella teaches the first weight value is different from the second weight value, either the first weight value is less than the second weight value, or the first weight value is more than the second weight value. This means that there are two possibilities in choosing the weight values. Any person of ordinary skill in the art may pursue determining the weight value of the first and second manual operations and achieve a high expectation of success because there are only two different possibilities to apply the weight value to the first and second manual operations. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the second manual operation of the vehicle, which is given the higher weight value, occur closer in time to receiving the request to implement the semi-automated driving operation than the first manual operation. The combination of McCabe, Laws, and Akella therefore teaches an obvious and predictable result (MPEP 2141 Section I, MPEP 2143 Section I Subsection E). 

Regarding claim 13, the combination of McCabe and Laws, as applied to claim 1 above, does not teach controlling implementation of the semi-automated driving operation comprises limiting a maximum acceleration of the vehicle.
Akella teaches controlling implementation of the semi-automated driving operation comprises limiting a maximum acceleration of the vehicle (Akella, Cols. 12-13, Lines 11-7, “In some examples, such constraints may include a range of acceptable inputs that would satisfy the requirements of the request. For example, such constraints may include a minimum and/or maximum time gap range, a minimum and/or maximum reference velocity, and/or a minimum and/or maximum acceleration that should be used to carry out the request. In one example, a request to attain an increased velocity may include a maximum acceleration for attaining the desired velocity”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe and Laws with a controlling implementation to limit the maximum acceleration of a vehicle during semi-automated driving of Akella in order to “avoid excessive acceleration” (Akella, Col. 12, Lines 49-50). While accelerating or decelerating, the safety of the surrounding people, environmental objects, and the vehicle equipment must be taken into consideration. Excessive acceleration would cause danger to the environment as well as place the vehicle under more stress. Limiting the maximum acceleration would solve these issues. 

Regarding claim 15, the combination of McCabe and Laws, as applied to claim 14 above, does not teach calculating the first weighted average comprises: calculating a first component of the first weighted average by applying a first weight value to a first processed value related to the monitored vehicle parameter during the first manual operation of the vehicle; calculating a second component of the first weighted average by applying a second weight value to a second processed value related to the monitored vehicle parameter during the second manual operation of the vehicle; and calculating the first weighted average based on the calculated first and second components.
Akella teaches calculating the first weighted average comprises: calculating a first component of the first weighted average by applying a first weight value to a first processed value related to the monitored vehicle parameter during the first manual operation of the vehicle; calculating a second component of the first weighted average by applying a second weight value to a second processed value related to the monitored vehicle parameter during the second manual operation of the vehicle; and calculating the first weighted average based on the calculated first and second components (Akella, Col. 18, Lines 35-61, “a steering system including a steering motor and steering rack (which can be electric), a braking system including hydraulic or electric actuators… Additionally, the drive module(s) 214 can include a drive module controller which can receive and preprocess data from the sensor system(s) and to control operation of the various vehicle systems” AND Col. 22, Lines 35-50, “the control determination system 120 can determine the control acceleration as a weighted average of each of the acceleration commands 118” AND Fig. 1 (Elements 112, 114, 118, and 120)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe and Laws with calculating a weighted average based on the first vehicle drive parameter during the first and second manual operations of the vehicle of Akella in order to control a vehicle’s acceleration automatically. After the first and second manual operations, acceleration data is acquired. This acceleration data is then averaged and used to automatically control the acceleration of a vehicle. Averaging the acceleration gives a more stable automatic control of the acceleration of the vehicle. This weighted average can then be used to control the acceleration of the vehicle. As stated in Akella, “Accordingly, at 310, the control determination system 120 can determine an acceleration for the controlling the vehicle 102, e.g., based on the acceleration commands. In some examples, the control determination system 120 can determine the control acceleration as a weighted average of each of the acceleration commands 118. At 312, the vehicle 102 can be controlled according to the acceleration determined by the control determination system 120” (Akella, Col. 22, Lines 42-50).  

	Regarding claim 16, the combination of McCabe, Laws, and Akella, as applied to claim 15 above, teaches the first weight value is different than the second weight value (Akella, Cols. 13-14, Lines 59-15, “In some implementations, the controller may have predetermined gains, e.g., which may be higher than a gain associated with other controllers. In other examples, the “assertive” instruction may indicate to the command controller(s) 232 and/or the control determination system 234 to assign a higher weight to the request/acceleration command”).  

	Regarding claim 17, the combination of McCabe, Laws, and Akella, as applied to claim 15 above, teaches the second weight value is larger than the first weight value (Akella, Cols. 13-14, Lines 59-15,  “In some implementations, the controller may have predetermined gains, e.g., which may be higher than a gain associated with other controllers. In other examples, the “assertive” instruction may indicate to the command controller(s) 232 and/or the control determination system 234 to assign a higher weight to the request/acceleration command”). 
	
	Regarding claim 18, the combination of McCabe and Laws does not teach the second manual operation of the vehicle occurs closer in time than the first manual operation to receiving the request to implement the semi-automated driving operation. 
The combination of McCabe and Laws teaches first and second manual operations where a first component of the first weighted average is calculated from a weight of the first manual operation and the second component of the first weighted average is calculated from a weight of the second manual operation (see the rejections of claims 15-17 above). 
Akella teaches that the first weight value is different from the second weight value (see the rejections of claims 15-17 above). 
It would have been obvious to one of ordinary skill in the art at the time of filing to pursue changing the variability of acceleration weights in a first and second manual operation of an industrial vehicle. Regarding an autonomous forklift, it requires monitoring acceleration rates during manual operation in order to determine an acceleration rate during automatic operation. To determine this acceleration rate, more weight is given to the second manual operation because the acceleration should be more correct as time passes.  As Akella teaches that the first weight value is different from the second weight value, either the first weight value is less than the second weight value, or the first weight value is more than the second weight value. This means that there are two possibilities in choosing the weight values. Any person of ordinary skill in the art may pursue determining the weight value of the first and second manual operations and achieve a high expectation of success because there are only two different possibilities to apply the weight value to the first and second manual operations. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the second manual operation of the vehicle, which is given the higher weight value, occur closer in time to receiving the request to implement the semi-automated driving operation than the first manual operation. The combination of McCabe, Laws, and Akella therefore teaches an obvious and predictable result (MPEP 2141 Section I, MPEP 2143 Section I Subsection E). 

Regarding claim 26, the combination of McCabe and Laws, as applied to claim 14 above, does not teach controlling implementation of the semi-automated driving operation comprises limiting a maximum acceleration of the vehicle.
Akella teaches controlling implementation of the semi-automated driving operation comprises limiting a maximum acceleration of the vehicle (Akella, Cols. 12-13, Lines 11-7, “In some examples, such constraints may include a range of acceptable inputs that would satisfy the requirements of the request. For example, such constraints may include a minimum and/or maximum time gap range, a minimum and/or maximum reference velocity, and/or a minimum and/or maximum acceleration that should be used to carry out the request. In one example, a request to attain an increased velocity may include a maximum acceleration for attaining the desired velocity”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe and Laws with a controlling implementation to limit the maximum acceleration of a vehicle during semi-automated driving of Akella in order to “avoid excessive acceleration” (Akella, Col. 12, Lines 49-50). While accelerating or decelerating, the safety of the surrounding people, environmental objects, and the vehicle equipment must be taken into consideration. Excessive acceleration would cause danger to the environment as well as place the vehicle under more stress. Limiting the maximum acceleration would solve these issues. 

Claims 7-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Laws, as applied to claims 1 and 14 above, and further in view of Kim (US 20190279493 A1).

Regarding claim 7, the combination of McCabe and Laws, as applied to claim 1 above, does not teach concurrently monitoring, by the controller, a second vehicle drive parameter corresponding to a second direction different from the first direction of travel during the first manual operation and the second manual operation of the vehicle by the operator.
Kim teaches concurrently monitoring, by the controller, a second vehicle drive parameter corresponding to a second direction different from the first direction of travel during the first manual operation and the second manual operation of the vehicle by the operator (Kim, Page 3, Paragraphs 0059-0065, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value”). 
It would have been obvious to one of ordinary skill in the art at the time of filling to modify the invention of McCabe and Laws with acquiring triaxial acceleration data of Kim in order to calculate vehicle accelerations in all possible directions. By measuring the accelerations in the x, y, and z-axis, the acceleration of the vehicle is fully monitored and this data can be gathered. As stated in Kim, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value” (Kim, Page 3, Paragraph 0059-0065). 

Regarding claim 8, the combination of McCabe, Laws, and Kim, as applied to claim 7 above, teaches calculating, by the controller, a second weighted average based on the monitored second vehicle drive parameter during the first manual operation of the vehicle and the monitored second vehicle parameter during the monitored second manual operation of the vehicle (Laws, Pages 4-5, Paragraphs 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… that is substantially similar to the expected vehicle response 344 according to some embodiments. In another embodiment, the industrial vehicle moves at a different velocity and/or direction. The emulation module 314 modifies the configuration information 310 in response to the change in velocity and/or direction”; note that this methodology is now applied to monitored second vehicle drive parameter taught by Kim in the same manner as applied to the monitored first vehicle drive parameter). 

Regarding claim 9, the combination of McCabe, Laws, and Kim, as applied to claim 7 above, teaches the first vehicle drive parameter comprises acceleration in the first direction and the second vehicle drive parameter comprises acceleration in the second direction (Kim, Page 3, Paragraphs 0059-0065, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value” AND McCabe, Cols. 3-5, Lines 15-13, “For systems using video cameras or dead reckoning guidance techniques, the industrial vehicle is taught each path by manually driving the vehicle while the GANS 13 “learns” the path… various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10”; First vehicle drive parameter corresponds to the longitudinal acceleration (x-axial) while the second vehicle drive parameter corresponds to the lateral acceleration (y-axial)).  

Regarding claim 10, the combination of McCabe, Laws, and Kim, as applied to claim 7 above, teaches the first and second directions are substantially orthogonal to each other (Kim, Page 3, Paragraph 0059, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions” AND Fig. 3; First direction corresponds to the longitudinal acceleration (x-axial) while the second direction corresponds to the lateral acceleration (y-axial)).  

Regarding claim 20, the combination of McCabe and Laws, as applied to claim 14 above, does not teach concurrently monitoring, by the controller, a second vehicle drive parameter corresponding to a second direction different from the first direction of travel during the first manual operation and the second manual operation of the vehicle by the operator.
Kim teaches concurrently monitoring, by the controller, a second vehicle drive parameter corresponding to a second direction different from the first direction of travel during the first manual operation and the second manual operation of the vehicle by the operator (Kim, Page 3, Paragraphs 0059-0065, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value”). 
It would have been obvious to one of ordinary skill in the art at the time of filling to modify the invention of McCabe and Laws with acquiring triaxial acceleration data of Kim in order to calculate vehicle accelerations in all possible directions. By measuring the accelerations in the x, y, and z-axis, the acceleration of the vehicle is fully monitored and this data can be gathered. As stated in Kim, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value” (Kim, Page 3, Paragraph 0059-0065). 

Regarding claim 21, the combination of McCabe, Laws, and Kim, as applied to claim 20 above, teaches calculating, by the controller, a second weighted average based on the monitored second vehicle drive parameter during the first manual operation of the vehicle and the monitored second vehicle parameter during the monitored second manual operation of the vehicle (Laws, Pages 4-5, Paragraphs 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… that is substantially similar to the expected vehicle response 344 according to some embodiments. In another embodiment, the industrial vehicle moves at a different velocity and/or direction. The emulation module 314 modifies the configuration information 310 in response to the change in velocity and/or direction”; note that this methodology is now applied to monitored second vehicle drive parameter taught by Kim in the same manner as applied to the monitored first vehicle drive parameter).

Regarding claim 22, the combination of McCabe, Laws, and Kim, as applied to claim 20 above, teaches the first vehicle drive parameter comprises acceleration in the first direction and the second vehicle drive parameter comprises acceleration in the second direction (Kim, Page 3, Paragraphs 0059-0065, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions… The information related to the movement of the vehicle may be data stored in the memory 120, and include, for example, an instruction type, a device unique ID, a protocol version, a current time (year, month, day, hour, minute, second), a current position (latitude, longitude), a current velocity (speed, direction) of the vehicle, an acceleration sensor value, or a gyroscope value” AND McCabe, Cols. 3-5, Lines 15-13, “For systems using video cameras or dead reckoning guidance techniques, the industrial vehicle is taught each path by manually driving the vehicle while the GANS 13 “learns” the path… various speed parameters, such as speed and acceleration of the vehicle and of the load carrier, also are monitored on the exemplary industrial vehicle 10”; First vehicle drive parameter corresponds to the longitudinal acceleration (x-axial) while the second vehicle drive parameter corresponds to the lateral acceleration (y-axial)).

Regarding claim 23, the combination of McCabe, Laws, and Kim, as applied to claim 20 above, teaches the first and second directions are substantially orthogonal to each other (Kim, Page 3, Paragraph 0059, “The acceleration sensor 131 may measure an acceleration, and may include a triaxial accelerometer that measures accelerations of x-axial, y-axial, and z-axial directions” AND Fig. 3; First direction corresponds to the longitudinal acceleration (x-axial) while the second direction corresponds to the lateral acceleration (y-axial)).   

Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, Laws, and Kim, as applied to claims 7 and 20 above, and further in view of Takahashi (US 20120277965 A1).

Regarding claim 11, the combination of McCabe, Laws, and Kim, as applied to claim 7 above, does not teach modifying the calculated first weighted average based on the calculated second weighted average when the calculated second weighted average falls outside of a predefined mid-range.
Takahashi teaches modifying the calculated first weighted average based on the calculated second weighted average when the calculated second weighted average falls outside of a predefined mid-range (Takahashi, Pages 4-5, Paragraphs 0071-0077, “in the area where the maximum lateral acceleration estimate G.sub.ymaxEST is small, correction can be implemented by setting the correction gain C.sub.adjGy to be less than 1 so as to decrease an absolute value of the longitudinal acceleration command value. Correction is not performed when the maximum lateral acceleration estimate G.sub.ymaxEST is in a certain range. In the area where the maximum lateral acceleration estimate G.sub.ymaxEST is large, correction can be implemented by setting the correction gain C.sub.adjGy to be more than 1 so as to increase the absolute value of the longitudinal acceleration command value”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe, Laws, and Kim with modifying the first weighted average when the second weighted average falls outside a range of Takahashi in order to operate the vehicle in a safe manner when going through a curve. When the lateral acceleration is high, a large longitudinal acceleration gain is applied, which slows down the vehicle by a lot. When the lateral acceleration is low, a small longitudinal acceleration gain is applied, which slows the vehicle down by a little. This ensures that the vehicle decelerates enough in order to go through a turn or a curve. As stated in Takahashi, “so that the absolute value of the longitudinal acceleration command value can be further increased in such a scene where the vehicle departs from a road after entering into the curve as deceleration was not performed before the curve.” (Takahashi, Page 5, Paragraph 0076). 

Regarding claim 12, the combination of McCabe, Laws, Kim, and Takahashi, as applied to claim 11 above, teaches based on the modified first weighted average, controlling, by the controller, implementation of the semi-automated driving operation (Laws, Pages 3-4, Paragraphs 40-45, “The sensor array data 338 includes position, velocity and/or acceleration measurements… The sensor array 108 is communicable coupled to the mobile computer 104, which is attached to an automated forklift (e.g., the forklift 200 of FIG. 2). The sensor array 108 includes a plurality of devices 318 for monitoring a physical environment and capturing data associated with various objects, which is stored by the mobile computer 104 as the sensor array data 338” AND Pages 4-5, Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344”).

Regarding claim 24, the combination of McCabe, Laws, and Kim, as applied to claim 20 above, does not teach modifying the calculated first weighted average based on the calculated second weighted average when the calculated second weighted average falls outside of a predefined mid-range.
Takahashi teaches modifying the calculated first weighted average based on the calculated second weighted average when the calculated second weighted average falls outside of a predefined mid-range (Takahashi, Pages 4-5, Paragraphs 0071-0077, “in the area where the maximum lateral acceleration estimate G.sub.ymaxEST is small, correction can be implemented by setting the correction gain C.sub.adjGy to be less than 1 so as to decrease an absolute value of the longitudinal acceleration command value. Correction is not performed when the maximum lateral acceleration estimate G.sub.ymaxEST is in a certain range. In the area where the maximum lateral acceleration estimate G.sub.ymaxEST is large, correction can be implemented by setting the correction gain C.sub.adjGy to be more than 1 so as to increase the absolute value of the longitudinal acceleration command value”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of McCabe, Laws, and Kim with modifying the first weighted average when the second weighted average falls outside a range of Takahashi in order to operate the vehicle in a safe manner when going through a curve. When the lateral acceleration is high, a large longitudinal acceleration gain is applied, which slows down the vehicle by a lot. When the lateral acceleration is low, a small longitudinal acceleration gain is applied, which slows the vehicle down by a little. This ensures that the vehicle decelerates enough in order to go through a turn or a curve. As stated in Takahashi, “so that the absolute value of the longitudinal acceleration command value can be further increased in such a scene where the vehicle departs from a road after entering into the curve as deceleration was not performed before the curve.” (Takahashi, Page 5, Paragraph 0076). 

Regarding claim 25, the combination of McCabe, Laws, Kim, and Takahashi, as applied to claim 24 above, teaches execution of the executable instructions by the processor causes the processor to: control implementation of the semi-automated driving operation based on the modified first weighted average (Laws, Pages 3-4, Paragraphs 40-45, “The sensor array data 338 includes position, velocity and/or acceleration measurements… The sensor array 108 is communicable coupled to the mobile computer 104, which is attached to an automated forklift (e.g., the forklift 200 of FIG. 2). The sensor array 108 includes a plurality of devices 318 for monitoring a physical environment and capturing data associated with various objects, which is stored by the mobile computer 104 as the sensor array data 338” AND Pages 4-5, Paragraph 0050-0056, “Alternatively, the expected vehicle response 344 may be an aggregated average of positional measurements recorded after multiple performances of the corresponding hardware component operation 350… The emulation module 314 also records the velocity, direction and/or the acceleration measurements as the expected vehicle response 344”).  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669